Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 12/17/2021.

The application has been amended as follows: 

1.	 (currently amended): A combustor comprising: 
a liner defining a combustion chamber; 
a transition piece coupled to a rear end of the liner; 
a flow sleeve defining an annular channel by surrounding the liner and the transition piece; and 
at least one injector disposed on a circumferential position of the flow sleeve and configured to inject a mixture of fuel and air into the combustion chamber, each of the at least one injector comprising: 
an injection pipe extending radially and passing through both the flow sleeve and either of the liner and the transition piece; 
a plate coupled to the injection pipe; [[and]] 
plate; 
a damper for defining a constant volume, the damper establishing an internal volume of the damper that is separate from an external volume of the damper and having at least one communication hole enabling communication between the internal and external volumes;
a cylinder slidably coupled through each communication hole of the at least one communication hole; and 
a communication channel formed through the cylinder and configured to communicate with the internal and external volumes,
wherein each of the at least one injector further comprises a plurality of fuel ports through which the fuel is injected into the plurality of mixing passages from a fuel plenum defined in the plate, [[and]] 
wherein the fuel ports are disposed to face each other in each of the plurality of mixing passages of the plate to improve a degree of mixing by mutual impingement of the fuel, and 
wherein the cylinder comprises a flange on each end of the cylinder.

8. 	(currently amended): The combustor according to claim 6, further comprising a guide member coupled to the plate and configured to guide the mixture of the fuel and the air exiting the plurality of mixing passages to a radial center of the injection pipe.  

11. 	(canceled) 

12. 	(currently amended): The combustor according to claim 1, 



17. 	(currently amended): The combustor according to claim 1, further comprising a plurality of nozzle assemblies coupled to the liner and configured to inject a primary fuel and air mixture 

18. 	(currently amended): The combustor according to claim 17, wherein the mixture of the fuel and the air of the at least one injector is a secondary fuel and air mixture 

19. 	(currently amended): A gas turbine comprising a compressor configured to compress air and form compressed air; a combustor configured to produce combustion gas by mixing fuel with the compressed air and burning a mixture of the fuel and the air; and a turbine configured to generate a rotational force from the combustion gas, 
wherein the combustor comprises a liner defining a combustion chamber; a transition piece coupled to a rear end of the liner; a flow sleeve defining an annular channel by surrounding the liner and the transition piece; and at least one injector disposed on a circumferential position of the flow sleeve and configured to inject the mixture of the fuel and the air into the combustion chamber, and 
wherein each of the at least one injector comprises: 
an injection pipe extending radially and passing through both the flow sleeve and either of the liner and the transition piece; 
a plate coupled to the injection pipe; [[and]] 
a plurality of mixing passages formed through the plate; 
a damper for defining a constant volume, the damper establishing an internal volume of the damper that is separate from an external volume of the damper and having at least one communication hole enabling communication between the internal and external volumes;
a cylinder slidably coupled through each communication hole of the at least one communication hole; and 
a communication channel formed through the cylinder and configured to communicate with the internal and external volumes,
wherein each of the at least one injector further comprises a plurality of fuel ports through which the fuel is injected into the plurality of mixing passages from a fuel plenum defined in the plate, [[and]]
wherein the fuel ports are disposed to face each other in each of the plurality of mixing passages of the plate to improve a degree of mixing by mutual impingement of the fuel, and 
wherein the cylinder comprises a flange on each end of the cylinder.

20. 	(currently amended): The gas turbine according to claim 20, 
wherein the combustor further comprises a plurality of nozzle assemblies coupled to the liner and configured to inject a primary fuel and air mixture 
wherein the mixture of the fuel and the air of the at least one injector is a secondary fuel and air mixture 



Reasons for Allowance
Claims 1, 4-10, 12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Cai et al (US 20170268786 as referenced in OA dated 5/18/2021), Hughes (US 20180187607 as referenced in OA dated 5/18/2021), Crothers et al (US 20150219336 as referenced in OA dated 5/18/2021), and Huber et al (US 20110265484 as referenced in OA dated 5/18/2021).
  Regarding claim 1 and 19, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a gas turbine engine combustor with a damper having a cylinder extending through at least one communication hole, wherein the cylinder comprises a flange on each end of the cylinder.  Cai and Hughes each teach a gas turbine engine combustor.  Crothers teaches a gas turbine engine combustor with a damper.  Huber teaches a gas turbine engine combustor with a damper having a cylinder extending through a communication hole of the damper.  
Regarding claims 4-10, 12, 14-18, 20, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741